          Case 3:20-cr-00866-WQH Document 1 Filed 02/03/20 PageID.1 Page 1 of 5


                                                                                  FILED-
 1                                                                                  FEB O3 2020
 2
                         UNITED STATES DISTRICT COUR                          L              r   _   _   _   .•   J
                                                                            CLERK, U.S. DIB'1HK::, ,.:J:-0\,•: ·;
                       SOUTHERN DISTRICT OF CALIFO                     I.fbin-tERN OISTRK"::1 Of.· C''.LJ.· ' ,:i HIA
 3                                                                      frt             -*· .•-· --= ·-u·•u1Y
 4    UNITED STATES OF AMERICA,

 5
                                                         Case No.:
                                                                     2 0MJo46~
                                  Plaintiff,
                                                         COMPLAINT FOR VIOLATION OF
 6
             V.
 7                                                       18u.s.c.  § 545
                                                         Smuggling Goods Into the United States
 8    Daniel Webster MARTIN,                             (Felony)
 9
                                                         18 U.S.C. § 2
                                 Defendant.              Aiding and Abetting
10

11

1211 The undersigned complainant being duly sworn states:
13
14                                             COUNT I

15         On or about January 15, 2020, within the Southern District of California,
16
     efendant Daniel Webster MARTIN did knowingly and willfully, with the intent to
17
18 1,-.iefraud the United States, smuggle and clandestinely introduce, and attempt to

19 lbmuggle and clandestinely introduce into the United States, merchandise, which
20
     hould have been invoiced, to wit: Mexican pesticides, that is, one 950 ML bottle of
21
22 111ermidel and one 950 ML bottle of Control 24, in violation of Title 18, United States

2 3 IFode, Sections 545 and 2.
24
     II
25
     II
26

27
28
          Case 3:20-cr-00866-WQH Document 1 Filed 02/03/20 PageID.2 Page 2 of 5




 1
            The complainant states that this complaint is based on the attached Statement

 211 of Facts incorporated herein by reference.
 3
 4

 5                                                Michael Lesley, Special Agent
 6                                                Homeland Security Investigations
 7
 811                                                                                 ·?
 9 SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THis-->
     II                                                                            --




10
11
   DAY OF FEBRUARY 2020.
                                                             ~ s--
                                                  HON. WILLIAM V. GALLO
                                                  U.S. MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
           Case 3:20-cr-00866-WQH Document 1 Filed 02/03/20 PageID.3 Page 3 of 5



        United States of America
                 V.
 2 11 Daniel    Webster MARTIN
 3
                                PROBABLE CAUSE STATEMENT
 4

 5              I, Special Agent Michael Lesley, declare under penalty of perjury, the
 6
        following is true and correct:
 7

 8
                At about 6:48 a.m. on January 15, 2020, Daniel Webster MARTIN entered

 9 11   the United States at the Otay Mesa Port of Entry as the driver of a white 2001
10
        Volvo, bearing California license plates, registered to his parents. CBP Officer
11

12      Alfredo Ubaldo Jimenez contacted MARTIN and asked twice what he had to
13
     II declare from Mexico.    MARTIN twice stated he had nothing to declare.
14
                CBP Officer Jimenez performed an inspection of the trunk of the vehicle and
15

16      observed two bottles of pesticides. CBP Officer Jimenez referred the vehicle to
17
        secondary inspection.
18

19              CBP Officer S. Khan conducted a search of the vehicle in the secondary
20
        inspection area. CBP Officer McMichael discovered one bottle of Termidel 48 and
21
        one bottle of Control 24, Mexican pesticides, in the trunk of the vehicle. MARTIN
22

23      also possessed a receipt for the purchase of the pesticides in Tijuana on January 14,
24
        2020.
25

26
                I responded to the POE, along with other agents to interview MARTIN.

27      After being advised of his Constitutional rights and waiving his rights in writing,
28


                                                Page 1
             Case 3:20-cr-00866-WQH Document 1 Filed 02/03/20 PageID.4 Page 4 of 5




 1 11
          MARTIN stated that he purchased the pesticides in Tijuana and intended to use

 2 11 them     at his home to kill spiders.
 3
                According to the labels, both bottles contain the active ingredient
 4

 5 11     chlorpyrifos. Termidel 48 contains chlorpyrifos at a concentration of 48% and
 6
          Control 24 contains chlorpyrifos at a concentration of 24%. U.S. Environmental
 7

 8
          Protection Agency (EPA) Special Agents advised that in the United States,

 9   11 chlorpyrifos   is a restricted-use pesticide because it is lethal if ingested, harmful if
10
          absorbed through the skin, or inhaled, highly toxic to bees, toxic to birds, acutely
11

12 11     toxic to fish and aquatic invertebrates, and can have chronic and long-lasting
13 11
          effects. In the United States, federal regulations limit the sale and use of restricted-
     11
14
          use pesticides to applicators certified by a program approved by the EPA, who
15

16   II have   received training in mitigating the dangers of such pesticides, and persons
17
          under their direct supervision.     A search of the database of certified pesticide
18

19        applicators in California revealed that MARTIN holds no such certification.
20
                Federal law prohibits the distribution and sale of unregistered pesticides. 7
21
          U.S.C. §136j(a)(l)(A). Only pesticides registered with the EPA may be imported
22

23        or sold in the United States. 7 U.S.C. §136o(c). All pesticides intended for use in
24
     ''   the United States must bear their EPA registration number on their labels, preceded
25

26
          by the phrase "EPA Registration No." or "EPA Reg. No." 40 C.F.R. §156.l0(e).

27        In addition, all required information on a label must appear in the English
28


                                                   Page 2
           Case 3:20-cr-00866-WQH Document 1 Filed 02/03/20 PageID.5 Page 5 of 5



        language.    40 C.F.R. §156.10(a)(3).    The containers of pesticides found with

 2   11 MARTIN      were labeled only in Spanish and bore no EPA registration numbers.
 3
              MARTIN was served with a Notice to Appear on February 26, 2020, for
 4

 5 11   violation( s) of Title 18 USC § 545, Smuggling Goods into the United States.
 6

 7

 8

 9

10

II

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                Page 3
